Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tingting Liu on August 15, 2022.
Applicant's election with traverse of Species 7 in the reply filed on August 5, 2022 is acknowledged.  The traversal is on the ground(s) that Claim 1 is generic and there is no undue burden on the Examiner.  This is not found persuasive because the entire application contains a number of species that are patentably distinct from one another and include divergent claimed subject matter that separate the species. Such recognized divergent subject matter separating the species is a burden to examination. Additionally, Claim 1 is not generic to all of the Species as it claims structures and method steps (i.e. a lining knitting step, and a lining tucking step) which are not present in every species. Claim 1 as presented, and allowed, is specific in structure and process steps of making to Species 7.
The requirement is still deemed proper and is therefore made FINAL.


The application has been amended as follows: Cancel Claim 5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed as none of the prior art, alone or in combination, teaches a method for manufacturing a shoe blank that includes knitting a single structure in the order of an extension, an upper portion, a reinforcement piece, and a lining; then overturning the lining with the shoe upper to locate the reinforcement piece and the extension inside the shoe, finally tucking and securing the lining inside the shoe. The closest prior art is Lynch (US 2003/0089136) which teaches knitting an upper portion (3) and a lining (2)(as seen in Fig.7). However, Lynch does not teach knitting an extension and a reinforcement piece, nor does it teach the steps of overturning and tucking to locate the reinforcement piece, extension, and lining inside the shoe. To modify Lynch to have such structure/steps would be improper hindsight reasoning based on Applicant’s own disclosure. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732